566 So. 2d 960 (1990)
Jan R. CARTER, et al.
v.
Emily DEITZ, et al.
No. 90-C-0742.
Supreme Court of Louisiana.
September 28, 1990.
Denied.
CALOGERO, C.J., and DENNIS, J., would grant the writ.
WATSON, J., would grant the writ and assigns reasons.
WATSON, Justice, dissenting from denial of the plaintiffs' writ application.
Plaintiffs' application for writs should be granted to correct what may be an egregious miscarriage of justice. The application indicates that the bridge authority would have built a median barrier on the bridge if M and M had not made negative recommendations. The jury concluded that M and M was either negligent or fell below professional engineering standards, causing in part plaintiffs' injuries.
The court of appeal seems to have retried the case and substituted its conclusions for those of the jury, which do not appear clearly wrong. Additionally, the Court of Appeal relied on a questionable legal principle, the "locality" test, which was found faulty in Ardoin v. Hartford, 360 So. 2d 1331 (La.1978).
I would grant the writ application in order that this court could look at the record and decide whether the Court of Appeal was correct in taking away the four million dollar award to the plaintiffs, who suffered devastating injuries. I respectfully dissent.